DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuenanz (U.S. PGPub 2017/0323815) in view of Lee (KR20190033847A).
Regarding claim 1, the claim recitation "for allowing one surface of a substrate to be in contact with a fluid" has been given little patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See MPEP 2111.02.II. 
Kuenanz teaches a substrate chuck (Fig. 1) comprising a first frame having a hole at a central portion thereof and a second frame having a hole at a central portion thereof and disposed to overlap the first frame ([0217], 132a, 132b), the second frame configured such that the second frame presses the substrate while the substrate is disposed between the first and second frames ([0050]). 
Kuenanz does not explicitly teach a frame transfer part configured to transfer the second frame so that the second frame presses the substrate while the substrate is disposed between the first and second frames and an auxiliary clamp configured to additionally press the second frame toward the substrate while the second frame is pressing on the substrate. Kuenanz teaches where at least one of the holding frames may be clamped ([0050]). 
Lee teaches a substrate support comprising a first frame having a hole at a central portion thereof (Fig. 1, 102, [0019]), a second frame disposed to overlap the central portion thereof (Fig. 1, 300, [0021]); a frame transfer part configured to transfer the second frame so that the second frame presses the substrate while the substrate is disposed between the first and second frames ([0021]); and an auxiliary clamp configured to additionally press the second frame toward the substrate while the second frame is pressing on the substrate (Fig. 1, 200, [0011]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date such that the chuck comprises a frame transfer part configured to transfer the second frame so that the second frame presses the substrate while the substrate is disposed between the first and second frames and an auxiliary clamp configured to additionally press the second frame toward the substrate while the second frame is pressing on the substrate for the purpose of allowing the substrate to be pressed or not pressed (Lee, [0021]) and to allow the substrate to be stably held by a clamp without causing damage to the first frame (Lee, [0011], [0019]; Kuenanz, [0049]).
Regarding claim 2, the combination of Kuenanz and Lee teaches wherein the auxiliary clamp is fixed on the second frame (Lee, Fig. 1, [0023]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Kuenanz and Lee for the reasons set forth in the rejection of claim 1. 
Regarding claim 7, the combination of Kuenanz and Lee teaches wherein the auxiliary clamp is disposed on an edge of the second frame (Lee, Fig. 1, [0023]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Kuenanz and Lee for the reasons set forth in the rejection of claim 1.
Regarding claim 11, the claim recitation "for allowing one surface of a substrate to be in contact with a fluid" has been given little patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See MPEP 2111.02.II. 
Kuenanz teaches a substrate chuck (Fig. 1) comprising a first frame and a second frame to interact with the first frame and having a hole in the center ([0217], 132a, 132b), the second frame configured such that the second frame presses the substrate ([0050]). 
Kuenanz does not explicitly teach a frame transfer part configured to support the second frame so that the second frame presses on the substrate; and an auxiliary clamp arranged at the hole of the second frame, and configured to additionally press the second frame towards the substrate while the substrate is disposed between the first frame and the second frame and pressed by the second frame. Kuenanz teaches where at least one of the holding frames may be clamped ([0050]). 
Lee teaches a substrate support comprising a first frame having a hole at a central portion thereof (Fig. 1, 102, [0019]), a second frame disposed to overlap the central portion thereof (Fig. 1, 300, [0021]); a frame transfer part configured to transfer the second frame so that the second frame presses the substrate while the substrate is disposed between the first and second frames ([0021]); and an auxiliary clamp configured to additionally press the second frame toward the substrate while the second frame is pressing on the substrate (Fig. 1, 200, [0011]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date such that the chuck comprises a frame transfer part configured to support the second frame so that the second frame presses on the substrate; and an auxiliary clamp arranged at the hole of the second frame, and configured to additionally press the second frame towards the substrate while the substrate is disposed between the first frame and the second frame and pressed by the second frame for the purpose of allowing the substrate to be pressed or not pressed (Lee, [0021]) and to allow the substrate to be stably held by a clamp without causing damage to the first frame (Lee, [0011], [0019]; Kuenanz, [0049]).
Regarding claim 17, the combination of Kuenanz and Lee teaches wherein the auxiliary clamp is disposed at an inside edge of the second frame where the hole is located (Lee, Fig. 1). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Kuenanz and Lee for the reasons set forth in the rejection of claim 1.
Claims 3-6, 8, 12-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuenanz (U.S. PGPub 2017/0323815) in view of Lee (KR20190033847A) and Nara (JP 2014-080645 A).
Regarding claim 3, the combination of Kuenanz and Lee teaches a clamp support part fixed onto the second frame (Lee, [0024]) and a pressing part fixed to the clamp support part ([0023], 201); but does not explicitly teach wherein the pressing part has a length varying in a direction toward the second frame. 
Nara teaches wherein an upper clamp which presses a substrate has a length varying in a direction toward the substrate (Fig. 2, 7, [0030]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Nara with Kuenanz and Lee such that the pressing part has a length varying in a direction toward the second frame for the purpose of suppressing uneven tension and causing deformation (Nara, [0011], [0009]). 
Regarding claim 4, the combination of Kuenanz, Lee, and Nara teaches wherein the pressing part extends long in the direction toward the second frame to press the second frame while the second frame is in contact with the substrate (Nara, Fig. 2, 7; Lee, Fig. 1, [0023]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Kuenanz, Lee, and Nara for the reasons set forth in the rejection of claim 3. 
Regarding claim 5, the combination of Kuenanz, Lee, and Nara teaches wherein the auxiliary clamp comprises a buffer part disposed between the pressing part and the second frame (Lee, [0022]; Nara, [0023], [0034]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Kuenanz, Lee, and Nara for the reasons set forth in the rejection of claim 3. 
Regarding claim 6, the combination of Kuenanz, Lee, and Nara teaches wherein the second frame includes at least one recess and wherein the buffer part is disposed in the at least one recess (Lee, [0022]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Kuenanz, Lee, and Nara for the reasons set forth in the rejection of claim 3. 
Regarding claim 8, the combination of Kuenanz, Lee, and Nara teaches wherein the auxiliary clamp is provided in plurality, and wherein the plurality of auxiliary clamps is disposed on at least four of corners of the second frame (Nara, Fig. 1, [0021]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Kuenanz, Lee, and Nara for the reasons set forth in the rejection of claim 3. 
Regarding claim 12, the combination of Kuenanz and Lee does not explicitly teach a fixing part that supports the first frame, and includes a side wall, wherein the auxiliary clamp is disposed on the sidewall.
Nara teaches a fixing part that supports a first frame, and includes a side wall, wherein the auxiliary clamp is disposed on the sidewall (Nara, 31, 33, [0023]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Nara with Kuenanz and Lee such that the chuck comprises a fixing part that supports the first frame, and includes a side wall, wherein the auxiliary clamp is disposed on the sidewall because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143(I)A.
Regarding claim 13, the combination of Kuenanz and Lee teaches a clamp support part attached onto the second frame (Lee, [0024]) and a pressing part fixed to the clamp support part ([0023], 201); but does not explicitly teach wherein the pressing part has a length varying in a direction toward the second frame. 
Nara teaches wherein an upper clamp which presses a substrate has a length varying in a direction toward the substrate (Fig. 2, 7, [0030]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Nara with Kuenanz and Lee such that the pressing part has a length varying in a direction toward the second frame for the purpose of suppressing uneven tension and causing deformation (Nara, [0011], [0009]). 
Regarding claim 14, the combination of Kuenanz, Lee, and Nara teaches wherein the pressing part extends long in the direction toward the second frame to press the second frame while the second frame is in contact with the substrate (Nara, Fig. 2, 7; Lee, Fig. 1, [0023]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Kuenanz, Lee, and Nara for the reasons set forth in the rejection of claim 3. 
Regarding claim 15, the combination of Kuenanz, Lee, and Nara teaches wherein the auxiliary clamp comprises a buffer part disposed between the pressing part and the second frame (Lee, [0022]; Nara, [0023], [0034]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Kuenanz, Lee, and Nara for the reasons set forth in the rejection of claim 3. 
Regarding claim 16, the combination of Kuenanz, Lee, and Nara teaches wherein the second frame includes at least one recess and wherein the buffer part is disposed in the at least one recess (Lee, [0022]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Kuenanz, Lee, and Nara for the reasons set forth in the rejection of claim 3. 
Regarding claim 18, the combination of Kuenanz, Lee, and Nara teaches wherein the auxiliary clamp is provided in plurality, and wherein the plurality of auxiliary clamps is disposed on at least four of corners of the second frame (Nara, Fig. 1, [0021]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Kuenanz, Lee, and Nara for the reasons set forth in the rejection of claim 3.
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuenanz (U.S. PGPub 2017/0323815) in view of Lee (KR20190033847A), Nara (JP 2014-080645 A), and Margeson (U.S. PGPub 2005/0211867).
Regarding claim 9, Kuenanz and Lee do not explicitly teach a controller configured to control pressure applied by the auxiliary clamp to press the second frame; and a displacement sensor configured to sense a warped degree of the substrate, wherein the controller controls the pressure applied by the auxiliary clamp to press on the second frame, based on a sensing result of the displacement sensor.
Nara teaches controlling pressure applied by an auxiliary clamp to press a substrate, where the pressure is adjusted to control the tension on the substrate ([0030], [0035]) to prevent deformation of the substrate ([0038]).
Margeson teaches a controller configured to control pressure applied by an auxiliary clamp in response to a sensor configured to sense a substrate property, wherein the controller controls the pressure applied by the auxiliary clamp based on the sensing result ([0010], [0026], [0035], [0041], [0044]) and wherein the sensor may be any position sensors ([0024]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Margeson and Nara with Kuenanz and Lee such that the chuck comprises a controller configured to control pressure applied by the auxiliary clamp to press the second frame; and a displacement sensor configured to sense a warped degree of the substrate, wherein the controller controls the pressure applied by the auxiliary clamp to press on the second frame, based on a sensing result of the displacement sensor for the purpose of dynamically providing clamping force (Margeson, [0010]) to control the substrate tension and prevent deformation (Nara, [0030], [0035], [0038]). 
Regarding claim 10, the combination of Kuenanz, Lee, Nara, and Margeson teaches wherein the auxiliary clamp is provided in plurality, and wherein the controller controls the plurality of auxiliary clamps so that the plurality of auxiliary clamps presses on the second frame by different pressures based on the sensing result of the displacement sensor (Nara, Fig. 1, [0011]; Margeson, [0021], [0023]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Kuenanz, Lee, Nara, and Margeson for the reasons set forth in the rejection of claim 9. 
Regarding claim 19, Kuenanz and Lee do not explicitly teach a controller configured to control pressure applied by the auxiliary clamp to press the second frame; and a displacement sensor configured to sense a warped degree of the substrate, wherein the controller controls the pressure applied by the auxiliary clamp to press on the second frame, based on a sensing result of the displacement sensor.
Nara teaches controlling pressure applied by an auxiliary clamp to press a substrate, where the pressure is adjusted to control the tension on the substrate ([0030], [0035]) to prevent deformation of the substrate ([0038]).
Margeson teaches a controller configured to control pressure applied by an auxiliary clamp in response to a sensor configured to sense a substrate property, wherein the controller controls the pressure applied by the auxiliary clamp based on the sensing result ([0010], [0026], [0035], [0041], [0044]) and wherein the sensor may be any position sensors ([0024]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Margeson and Nara with Kuenanz and Lee such that the chuck comprises a controller configured to control pressure applied by the auxiliary clamp to press the second frame; and a displacement sensor configured to sense a warped degree of the substrate, wherein the controller controls the pressure applied by the auxiliary clamp to press on the second frame, based on a sensing result of the displacement sensor for the purpose of dynamically providing clamping force (Margeson, [0010]) to control the substrate tension and prevent deformation (Nara, [0030], [0035], [0038]). 
Regarding claim 20, the combination of Kuenanz, Lee, Nara, and Margeson teaches wherein the auxiliary clamp is provided in plurality, and wherein the controller controls the plurality of auxiliary clamps so that the plurality of auxiliary clamps presses on the second frame by different pressures based on the sensing result of the displacement sensor (Nara, Fig. 1, [0011]; Margeson, [0021], [0023]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Kuenanz, Lee, Nara, and Margeson for the reasons set forth in the rejection of claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIA SABUR/               Primary Examiner, Art Unit 2812